DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 22nd, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 8, and 17 were amended. Claims 1-20 are currently pending. 
Claims 1-20 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,541,335. A Terminal Disclaimer has not been filed. The rejections are maintained.
Claim 19 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. The claim has not been amended as being suggested during the interview. The rejections is maintained.
Response to Arguments
Applicant’s arguments, filed on January 22nd, 2021, with respect to amended features of claims 1, 8, and 17 have been fully considered and are persuasive.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,541,335. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,541,335 discloses all limitations of claims 1-20 of the instant application.

16/671,724
U.S. Patent No. 10,541,335
1. A method for inducing stress in a device channel, comprising:
forming a device channel layer and a strain adjustment layer, wherein the device channel layer includes a plurality of stress adjustment layers with same materials as the strain adjustment layer; and


etching fins into the device channel layer and the strain adjustment layer to release the strain adjustment layer to induce stress in the device channel layer.
2. The method as recited in claim 1, wherein the strain adjustment layer includes a tensile 
3. The method as recited in claim 1, wherein the strain adjustment layer includes
pseudocubic Si3P4.
4. The method as recited in claim 3, wherein the device channel layer includes a material selected from the group consisting of silicon (Si) and silicon germanium (SiGe).
5. The method as recited in claim 1, further including forming source/drain regions adjacent to the device channel layer includes forming stressed source/drain regions to externally provide additional stress to the device channel layer.
6. The method as recited in claim 1, further including source/drain regions including boron doping.
7. The method as recited in claim 1, wherein the device channel layer includes layers in a nanosheet.
8. A method for inducing stress in a device channel, comprising:
forming a strain adjustment layer on a substrate;



forming a device channel layer on the strain adjustment layer, wherein the device channel layer includes layers of channel layers and a plurality of stress adjustment layers with same materials as the strain adjustment layer; and

forming fins in the device channel layer on the strain adjustment layer such that the strain adjustment layer is released to induce stress in the device channel layer.
9. The method as recited in claim 8, wherein the strain adjustment layer includes a tensile
stress to form a compressive stress in the device channel layer.
10. The method as recited in claim 8, wherein the strain adjustment layer includes a
pseudocubic Si3P4.

12. The method as recited in claim 8, further including forming source/drain regions adjacent to the device channel layer includes forming stressed source/drain regions to externally provide additional stress to the device channel layer.
13. The method as recited in claim 8, wherein the device channel layer includes a multilayered nanosheet including the layers of channel layers and stress adjustment layers.

14. The method as recited in claim 13, further comprising forming a protection layer along
sidewalls of the fins before forming the source/drain regions.
15. The method as recited in claim 13, further comprising: recessing the stress adjustment layers and the strain adjustment layer; and depositing a dielectric material in the recesses 
16. The method as recited in claim 13, further comprising: removing the stress adjustment layers and the strain adjustment layer to form a void and to expose the channel layers such that the channel layers are clamped between source/drain regions to maintain stress; and forming gate material to fill the void.


17. A semiconductor device, comprising:
fins on a substrate, the fins including:


a strain adjustment layer formed on the substrate; and
a device channel layer formed on the strain adjustment layer, the device channel layer including a compressive stress induced by the strain adjustment layer, wherein the device channel layer includes layers of channel layers and a plurality of 


18. The device as recited in claim 17, wherein the strain adjustment layer includes pseudocubic Si3P4 and the device channel layer includes a material selected from the group consisting of silicon (Si) and silicon germanium (SiGe).
19. The device as recited in claim 17, wherein source/drain regions externally provide additional stress to the device channel layer.
20. The method as recited in claim 17, wherein the device channel layer includes a fin or layers in a nanosheet.

forming a device channel layer on a strain adjustment layer including Si3P 4 , wherein the device channel layer includes alternating layers of channel layers and stress adjustment layers, and wherein the stress adjustment layers include same materials as the strain adjustment layer; and
etching fins into the device channel layer and the strain adjustment layer to release the strain adjustment layer to induce stress in the device channel layer.
2. The method as recited in claim 1, wherein the strain adjustment layer includes a tensile 
3. The method as recited in claim 1, wherein the strain adjustment layer includes pseudocubic Si3P4.
4. The method as recited in claim 3, wherein the device channel layer includes a material selected from the group consisting of silicon (Si) and silicon germanium (SiGe).
5. The method as recited in claim 1, further including forming source/drain regions adjacent to the device channel layer includes forming stressed source/drain regions to externally provide additional stress to the device channel layer.
6. The method as recited in claim 1, further including source/drain regions including boron doping.
7. The method as recited in claim 1, wherein the device channel layer includes layers in a nanosheet.
8. A method for inducing stress in a device channel, comprising:
forming a strain adjustment layer including Si3P4 on a substrate, the strain adjustment layer including an as deposited stress due to crystal lattice differences with the substrate;
forming a device channel layer on the strain adjustment layer, wherein the device channel layer includes alternating layers of channel layers and stress adjustment layers, and wherein the stress adjustment layers include same materials as the strain adjustment layer; and
forming fins in the device channel layer on the strain adjustment layer such that the strain adjustment layer is released to induce stress in the device channel layer.
9. The method as recited in claim 8, wherein the strain adjustment layer includes a tensile stress to form a compressive stress in the device channel layer.
10. The method as recited in claim 8, wherein the strain adjustment layer includes a pseudocubic Si3P4.

12. The method as recited in claim 8, further including forming source/drain regions adjacent to the device channel layer includes forming stressed source/drain regions to externally provide additional stress to the device channel layer.
13. The method as recited in claim 8, wherein the device channel layer includes a multilayered nanosheet including the alternating layers of channel layers and stress adjustment layers.
14. The method as recited in claim 13, further comprising forming a protection layer along sidewalls of the fins before forming the source/drain regions.
15. The method as recited in claim 13, further comprising: recessing the alternating stress adjustment layers and the strain adjustment layer; and depositing a dielectric material in 
16. The method as recited in claim 13, further comprising: removing the alternating stress adjustment layers and the strain adjustment layer to form a void and to expose the
alternating channel layers such that the alternating channel layers are clamped between source/drain regions to maintain stress; and forming gate material to fill the void.
17. A semiconductor device having compressive stress in a device channel, comprising: fins on a substrate, the fins including:
a Si3P4 strain adjustment layer formed on the substrate; and
a device channel layer formed on the Si3P4 strain stress adjustment layer, the device channel layer including a compressive stress induced by the Si3P4 strain stress adjustment layer, wherein the device channel layer includes alternating and stress adjustment layers, and wherein the stress adjustment layers include same materials as the Si3P4 strain adjustment layer.
18. The device as recited in claim 17, wherein the strain adjustment layer includes pseudocubic Si3P4 and the device
channel layer includes a material selected from the group consisting of silicon (Si) and silicon germanium (SiGe).
19. The device as recited in claim 17, wherein source/ drain regions externally provide additional stress to the device channel layer.
20. The method as recited in claim 17, wherein the device channel layer includes a fin or layers in a nanosheet.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “wherein source/drain regions externally provide additional stress to the device channel layer”. There is insufficient antecedent basis for limitations “source/drain regions” in the claim. The meaning of recitation of “/” is unclear. The examiner suggests the claim to be amended as “wherein a source and a drain region externally provide additional stress to the device channel layer”, “wherein a source or a drain region externally provide additional stress to the device channel layer”, “wherein source regions and drain regions externally provide additional stress to the device channel layer”, or “wherein source regions or drain regions externally provide additional stress to the device channel layer”.
Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is filed to overcome the double patenting rejections stated above, and claim 19 is rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, and 17 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on January 22nd, 2021. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “forming a device channel layer and a strain adjustment layer, wherein the device channel layer includes a plurality of stress adjustment layers with same materials as the strain adjustment layer” in combination with the rest of limitations recited in claim 1.
Regarding to claim 8, the prior art fails to anticipate or render obvious the limitations including “forming a device channel layer on the strain adjustment layer, wherein the device channel layer includes layers of channel layers and a plurality of stress adjustment layers with same materials as the strain adjustment layer” in combination with the rest of limitations recited in claim 8.
Regarding to claim 17, the prior art fails to anticipate or render obvious the limitations including “the device channel layer includes layers of channel layers and a plurality of stress adjustment layers with same materials as the strain adjustment layer” in combination with the rest of limitations recited in claim 17.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828